Title: To Thomas Jefferson from John Syme, 20 February 1781
From: Syme, John
To: Jefferson, Thomas


New Castle, 20 Feb. 1781. The £1,500 ordered by the Council to be paid to Syme “for Waggonage of Stores” is quite inadequate for his “Cash ingagements”; needs £1,000 more. “Col. [John] Nicholas Writes Me He Has Your Directions, for releiving my Militia, from the Lower Battallion, Now On Duty, without Asertaining the Numbers”; Syme desires more exact information. Congratulates TJ “on the Arrival of arms and amunition, from the North.”
